           Case 1:20-cv-01307-LLS Document 15 Filed 01/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LAQUAN DEVOTA HARRIS,

                                Plaintiff,
                                                                20-CV-1307 (LLS)
                    -against-
                                                                CIVIL JUDGMENT
SHANE DENULLY, et al.,

                                Defendants.

         Pursuant to the order issued December 30, 2020, dismissing the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     January 4, 2021
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
